TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00367-CV



       Robert Scott, in his Official Capacity as Commissioner of Education, Appellant

                                                 v.

                             Gulf Shores Academy, Inc., Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
                       NO. D-1-GN-06-001421
      HONORABLE GISELA D. TRIANNA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an interlocutory appeal from a temporary injunction entered by the trial court

on June 9, 2006. Pursuant to the request of appellant Robert Scott, in his official capacity as

Commissioner of Education,1 this Court abated the instant appeal on September 8, 2006. The appeal

was reinstated on May 4, 2009. Upon its own motion, this Court requested the trial court to

supplement the record with a copy of the docket sheet showing all proceedings from the date this

Court abated the appeal to present. Upon review of the docket sheet, this Court determined that the

trial court signed an “Agreed Permanent Injunction Order”on April 19, 2007. Because the trial court

has rendered an agreed permanent injunction, we conclude that the instant appeal from the trial

court’s temporary injunction is now moot. See Richards v. Mena, 820 S.W.2d 372, 372 (Tex. 1991)


   1
     We substitute Robert Scott for Shirley Neeley as the Commissioner of Education. See
Tex. R. App. P. 7.2(a).
(holding that appeal of a temporary injunction was rendered moot by the rendering of a

permanent injunction); Coalition of Cities for Affordable Utility Rates v. Third Court of Appeals,

787 S.W.2d 946, 947 (Tex. 1990) (orig. proceeding) (same). We therefore dismiss the instant appeal.




                                             __________________________________________

                                             Jan P. Patterson, Justice



Before Justices Patterson, Puryear and Pemberton

Dismissed as Moot

Filed: August 21, 2009




                                                2